Citation Nr: 0126221	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  01-03 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for a 
service-connected right arm disability.

2.  Entitlement to an effective date earlier than January 31, 
2000, for an increased 40 percent rating for a service-
connected right arm disability.


REPRESENTATION

Appellant represented by:	Virgin Islands Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1956, and from June 1956 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 RO rating decision which increased 
the rating for a service-connected right arm disability from 
30 percent to 40 percent, effective January 31, 2000.  The 
veteran appeals for an increase in the 40 percent rating and 
for an earlier effective date for the increased 40 percent 
rating for the condition.


FINDINGS OF FACT

1.  The veteran's service-connected right arm disability 
(postoperative residuals of fractures of the radius and ulna) 
involves his major upper extremity and is currently 
manifested by impairment which approximates loss of 
supination and pronation with the hand fixed in supination or 
hyperpronation.

2.  On January 31, 2000, the RO received a claim for an 
increase in a 30 percent rating for the service-connected 
right arm disability, and the RO thereafter increased the 
rating to 40 percent effective January 31, 2000; it is not 
factually ascertainable that the disability increased to the 
40 percent level on any date within the year preceding the 
January 31, 2000 claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
right arm disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2001).

2.  The criteria for an effective date earlier than January 
31, 2000, for an increased 40 percent rating for the right 
arm disability, have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Army 
from September 1951 to June 1956, and in the United States 
Air Force from June 1956 to May 1973.

While on active duty in December 1969, the veteran (who is 
right-handed) suffered a fracture of the right radius and 
ulna in the mid-shaft.  In January 1970, he underwent open 
reduction and compression plating of both right forearm 
fractures.  Subsequently, he developed solid healing of both 
fractures.  There was also a solid cross-union of the radius 
and ulna at the fracture sites (a synostosis).  At a February 
1973 medical board evaluation, the veteran was examined and 
was found to have no supination or pronation, either actively 
or passively, as well as ankylosis at approximately five 
degrees of supination, deemed a good functional position.  
The medical board described the condition, in nontechnical 
terms, as excessive bone healing with loss of forearm motion.  
The veteran was released from active duty on May 31, 1973; he 
retired based on length of service (over 20 years).

In a June 1973 rating decision, the RO granted service 
connection and a 30 percent rating for a right arm disability 
(postoperative residuals of fractures of the radius and ulna, 
with radioulnar synostosis), effective June 1, 1973, the day 
after the veteran's separation from active service.  

In subsequent years the veteran was periodically examined for 
the right arm disability, and the RO denied a rating in 
excess of 30 percent for the condition.

On January 31, 2000, the RO received a claim from the veteran 
seeking an increase in the 30 percent evaluation for his 
service-connected right arm disability.  In a February 2000 
letter, the veteran indicated that for many years he had been 
experiencing limited use of his right forearm and that it had 
deteriorated over the years and worsened; he described his 
current functional impairment. 

The veteran underwent a VA examination of his right arm 
disability in March 2000.  He reported not having received 
emergency room treatment or having been hospitalized in the 
previous year due to right forearm pain.  The history of the 
right arm disability was reviewed, and it was also noted that 
in recent years the veteran had been diagnosed as having a 
cervical spine herniated disc.  The veteran described having 
moderate pain on the right forearm in the surgical area, with 
radiation to the posterior right elbow around the joint and 
shoulder and occasional right arm paralysis.  He also 
reported having a declining condition of the right forearm, 
wrist, and palm of the hand, which did not recline in a flat 
position due to lack of motion.  There was loss of motion in 
turning and twisting of the forearm and wrist.  The veteran 
described difficulties with such activities as mowing the 
law, shaking hands, lifting, etc. 

On the VA physical examination in March 2000, there was 
objective evidence of deformity with intra-articular 
involvement of the right radial-ulnar joint, with no 
pronation or supination.  There was no tenderness to 
palpation, drainage, edema, painful motion, redness, or heat 
of the right radius and forearm.  There was weakness of right 
handgrip muscle and right wrist flexors with muscle strength 
graded as IV/V.  He was able to touch the tip of the right 
thumb to the tips of all fingers of the right hand.  With all 
fingers of the right hand, he could touch the transverse fold 
of the right hand.  There was a cosmetically disfiguring 
centipede-like scar on the right forearm area, medially, with 
a length of 15 centimeters and a width of one millimeter by 
two centimeters; the scar was well healed and not tender to 
palpation.  Flexion and extension of the right wrist was to 
45 degrees.  Pronation and supination of the right forearm 
was to 0 degrees.  Range of motion of the right elbow 
included flexion to 145 degrees and extension to 0 degrees.  
There was no painful motion in the ranges of motion at this 
time.  X-rays revealed post-traumatic bony deformity along 
the junction of the distal and mid radius and ulna, secondary 
to a healed fracture, internally fixed with metallic plate 
and screws.  The examiner diagnosed right radioulnar 
synostosis.

In a July 2000 rating, the RO increased the rating for the 
right arm disability from 30 percent to 40 percent, effective 
January 31, 2000, the date of receipt of the claim for an 
increase.

The veteran appealed for a rating higher than 40 percent for 
the right arm disability, and for an effective date earlier 
than January 31, 2000 for the increased 40 percent rating.  
In written statements in 2001, the veteran asserted that his 
right arm condition was worse than 40 percent disabling and 
had been for a number of years.  Lay statements from 2001 
were also submitted (from a nephew, from an individual who 
cut the veteran's lawn, and from a woman friend); these 
generally relate that the veteran complained of right arm 
pain and had difficulty with household chores and other 
activities.  The veteran requested an RO hearing, but he 
subsequently withdrew that request.

II.  Analysis

In discussions in correspondence, the rating decision, the 
statement of the case, and the supplemental statement of the 
case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims.  A VA medical 
examination has been provided, and there do not appear to be 
additional medical records which would be relevant to the 
issues on appeal.  The Board is satisfied that the notice and 
duty to assist requirements of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

A.  Increased rating for right arm disability

The RO recently raised the rating for the veteran's service-
connected right arm disability from 30 percent to 40 percent, 
and he appeals for an even higher rating.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran is right-handed.  His service-connected right arm 
disability involves his major upper extremity.  

Standard forearm pronation ranges from 0 degrees to 80 
degrees, and standard forearm supination ranges from 0 
degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I.

The veteran's right arm disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5213, pertaining to 
impairment of supination and pronation.  Under DC 5213, the 
highest allowable rating for the major upper extremity is a 
40 percent rating, which is warranted when there is loss of 
(bone fusion) supination or pronation, with the hand fixed in 
supination or hyperpronation.  

Service medical records show that the veteran fractured the 
midshaft areas of the right radius and ulna, and this 
required surgery with implantation of surgical hardware.  The 
fractures fully healed, but there was also a bony fusion 
between the radius and ulna (a synostosis) which resulted in 
loss of forearm motion.

On VA examination in March 2000, supination and pronation 
were 0 degrees.  The RO interpreted the findings as 
indicating impairment approximating that of loss of 
supination and pronation of the major upper extremity with 
the hand fixed in supination or hyperpronation, as required 
for a higher rating of 40 percent under DC 5213.  Since this 
is the maximum rating under this code, the effects of pain on 
use would not result in an even higher rating.  Johnston v. 
Brown, 10 Vet.App. 80 (1997).

The Board has also considered other potentially applicable 
diagnostic codes that could provide ratings that are higher 
than the 40 percent now in effect.  

Under 38 C.F.R. § 4.71a, DC 5206, a 50 percent rating is 
warranted if flexion of the major forearm is limited to 45 
degrees.  Under 38 C.F.R. § 4.71a, DC 5207, a 50 percent 
rating is warranted if extension of the major forearm is 
limited to 110 degrees.  On VA examination in March 2000, 
flexion of the elbow was to 145 degrees, and extension was to 
0 degrees.  This is full range of motion (see 38 C.F.R. 
§ 4.71, Plate I) and would not support a compensable rating.  
Under 38 C.F.R. § 4.71a, DC 5209, a 60 percent rating would 
be warranted for a flail joint of the elbow, and under 
38 C.F.R. § 4.71a, DC 5210, a 50 percent rating would be 
warranted for nonunion of the radius and ulna with a flail 
false joint.  However, the veteran does not have these 
conditions .

The Board has also considered whether the veteran's right arm 
disability warrants a rating higher than 40 percent on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case there is no basis to refer the matter to designated 
VA officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet.App. 337 (1996).  In this regard, the 
Board notes the veteran's right arm disability does not 
involve an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization.  Thus referral for an 
extraschedular rating is not warranted.

The weight of the evidence establishes that the veteran's 
service-connected right arm disability is no more than 40 
percent disabling.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Earlier effective date for incresed rating

The RO increased the rating for the veteran's service-
connected right arm disability, from 30 percent to 40 
percent, effective January 31, 2000, the date of receipt of a 
claim for an increased rating.  The veteran is seeking an 
earlier effective date for the assignment of that 40 percent 
rating.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o).

The previous 30 percent rating for the right arm disability 
had been in effect since the veteran's release from active 
duty in 1973.  Decisions over the years denied an increase in 
the 30 percent evaluation, and those decisions are final.  
38 U.S.C.A. § 7105.  The effective date for a later increase 
in the 30 percent rating must be determined in relation to a 
subsequent claim for an increased rating.  That increased 
rating claim was not received by the RO until January 31, 
2000.  The RO increased the rating to 40 percent based on 
findings at a later VA examination in March 2000.

Given the effective date rules, the effective date for the 
increase in the rating to 40 percent may be no earlier than 
the January 31, 2000 claim, unless it is factually 
ascertainable that the disability increased to that level on 
some date within the year preceding the claim (in which case 
such date would be the effective date for the increased 
rating).  It is neither claimed nor factually ascertainable 
that the right arm disability increased to the 40 percent 
rating on any date within the year before the January 31, 
2000 claim.

In view of the foregoing, there is no basis for an effective 
date prior to January 31, 2000 for the increased 40 percent 
rating for the right arm disability.  The law, not the 
evidence, determines the outcome of this claim, and as a 
matter of law the claim for an earlier effective date for the 
increased rating must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).


ORDER

An increase in a 40 percent rating for a right arm disability 
is denied.

An earlier effective date for an increased 40 percent rating 
for a right arm disability is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

